                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


    MICHAEL D. HOLMAN, JR.,                            )
                                                       )
                           Plaintiff,                  )
                                                       )
      v.                                               )     CIVIL NO. 3:16-cv-00215-DGW
                                                       )
    DR. LARSON, WARDEN ROECKEMAN,                      )
    SALVADOR GODINEZ, and WEXFORD                      )
    HEALTH SOURCES, INC.,                              )
                                                       )
                           Defendants.                 )



                                               ORDER

           Pending before the Court is a Motion for Summary Judgement filed by Defendants Dr.

Dennis Larson and Wexford Health Sources, Inc. (Doc. 98). For the following reasons, the Court

GRANTS the Motion for Summary Judgement.

                                        FACTUAL BACKGROUND

           Plaintiff Michael D. Holman, Jr. filed a complaint on February 29, 2016 to seek redress for

the medical treatment he received while incarcerated at Big Muddy River Correctional Center

(“Big Muddy”) (Doc. 1). Holman’s Second Amended Complaint was subsequently entered (Doc.

53). The Second Amended Complaint contains two allegations relevant to this Motion: 1

     Count 1: Eighth Amendment deliberate indifference claim against Defendant Larson for
     refusing to provide Plaintiff with further treatment for his infected scalp or refer him to a
     specialist (Doc. 25, p. 3).




1
 The Second Amended Complaint also contained a third count against Defendants Roeckeman
and Godinez who were subsequently dismissed for failure to exhaust administrative remedies
(Doc. 53, p.3; Doc. 86).
                                               Page 1 of 8
    Count 2: Eighth Amendment deliberate indifference claim against Defendant Wexford Health
    Sources, Inc., for maintaining a policy or practice of understaffing and delaying or refusing
    treatment in an effort to cut costs (Id.).

       In Defendants’ Motion for Summary Judgement they claim that Holman cannot present

evidence to prove that Dr. Larson was deliberately indifferent or that Holman suffered substantial

harm (Doc. 98, p. 3). Furthermore, they claim that Holman cannot present evidence related to

Wexford’s alleged unconstitutional policies (Id.).

       While he was incarcerated at another facility, Holman sustained an initial laceration to his

scalp which occurred and subsequently became infected (Doc. 9, p. 2; Doc. 53, p. 2). Within a

week of Holman’s transfer to Big Muddy, a correctional officer sent him to the health care unit for

treatment of his head injury (Doc. 53, p. 2). Holman was seen by Dr. Larson, who prescribed

antibiotics for the infection (Id.). Several months later, the infection (diagnosed as folliculitis)

returned and Holman was prescribed antibiotics again (Doc. 53, p. 3). However, each time Holman

finished a round of antibiotics, the infection would return (Doc. 9, p. 2; Doc. 53, p. 3). Holman

alleges this occurred up to fifteen times before Dr. Larson finally refused Holman further treatment

(Doc. 53, p. 3). 2 Based on Holman’s medical records, the Court finds the flare-ups of his folliculitis

can be grouped into four events: November 2012, September/October 2013, October/November

2014, and June/July 2015 (Doc. 99-2, pp. 39-86).

       Holman additionally alleges that as a result of taking the antibiotics, he sustained

irreversible liver and kidney damage (Doc. 9, p. 3; Doc. 53, p. 3). Because he felt the antibiotics

were an ineffective solution to his scalp infection, Holman asked Dr. Larson to refer him to an

outside specialist to find a solution (Id.). As a result of Larson’s refusal to refer him, Holman




2
  This fact is asserted by Holman in his complaint and further clarified in his deposition but is
inconsistent with his medical records (infra 7-8).
                                             Page 2 of 8
alleges the infection continued and the entire area of his scalp turned pink and no longer grows

hair (Id.). For months following, Holman states that his requests to see a doctor or nurse were

ignored and he was not given pain medication (Doc. 53, p. 3).

                                       LEGAL STANDARDS

       A court will properly grant summary judgement when the moving party demonstrates “that

there is no genuine dispute as to any material fact and the movant is entitled to judgement as a

matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Frost

Nat'l Bank v. Midwest Autohaus, 241 F.3d 862, 867 (7th Cir. 2001). When determining whether a

genuine issue of material fact exists, a court will draw all reasonable inferences in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Frost Nat’l Bank v.

Midwest Autoahaus, 241 F.3d 862, 867-86 (2001). If no reasonable jury could find in favor of the

nonmoving party, then there is no genuine issue of material fact. Anderson v. Liberty Lobby, Inc.,

477 U.S. at 248; Frost Nat’l Bank v. Midwest Autoahaus, 241 F.3d at 868 (7th Cir. 2001).

       The moving party may meet their burden of proving there is no genuine issue of material

fact and that they are entitled to judgement as a matter of law by showing “an absence of evidence

to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. at 323. After the

moving party has met their burden, the non-moving party must then prove that a genuine issue of

material fact exists by affirmatively citing to materials in the record or showing that the record

does not establish the absence of a genuine dispute. Fed. R. Civ. P. 56(c)(1); Randle v. LaSalle

Telecomms., Inc., 876 F.2d 563, 567 (7th Cir. 1989). When the nonmoving party fails “make a

sufficient showing on an essential element of her case with respect to which she has the burden of

proof,” then the moving party is entitled to judgement as a matter of law. Celotex Corp. v. Catrett,

477 U.S. at 323.



                                            Page 3 of 8
                                               ANALYSIS

       Holman claims that Larson should be liable for deliberate indifference on three grounds:

persisting in an ineffective course of treatment, failure to refer Holman to a specialist, and refusal

to treat Holman (Doc. 53, p. 4). He further claims that Wexford, the contracting company which

provides healthcare services, should be liable for deliberate indifference as a result of their policies

of refusing or delaying treatment and understaffing in order to cut costs (Id.).

       The Supreme Court has found that a violation of the Eighth Amendment may occur when

there is a deliberate indifference to an inmate’s serious medical needs. Estelle v. Gamble, 429 U.S.

97, 104 (1976). A claim based on inadequate medical care must demonstrate both an objectively

serious medical condition and an official’s deliberate indifference to that condition. Arnett v.

Webster, 658 F.3d 742, 750 (7th Cir. 2011). Here, the Defendants do not contest that Holman’s

folliculitis qualifies as a serious medical condition and thus the first element is conceded for

purposes of summary judgement.

       The second element Holman must establish is that Dr. Larson was deliberately indifferent

to his serious medical condition. Id. A finding of deliberate indifference is possible when the

defendant has a “sufficiently culpable state of mind,” “more than mere negligence and

approach[ing] intentional wrongdoing.” Arnett v. Webster, 658 F.3d 742, 750-51 (7th Cir. 2011)

(internal citations omitted). Deliberate indifference is a different standard than medical

malpractice, as it requires the plaintiff to show that the doctor’s treatment decision lacked

professional judgement such that no minimally competent professional would have responded in

the same way under those circumstances. Id. (internal citations omitted). Absent this showing,

federal courts will generally not interfere with a doctor’s decisions to pursue a certain course of

treatment. Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).



                                             Page 4 of 8
                                Dr. Larson’s Treatment of the Plaintiff

       Holman’s first allegation in regard to his treatment is that Dr. Larson pursued an ineffective

course of treatment which failed to produce any results (Doc. 102, p.1; Doc. 53, p. 4). Persisting

in a course of treatment known to be ineffective may be grounds for deliberate indifference.

Greeno v. Dailey, 414 F. 3d 645, 655 (7th Cir. 2005) (citing Kelley v. McGinnis, 899 F.2d 612,

616-17 (7th Cir. 1990)). However, in this case Dr. Larson did not persist in the same course of

treatment and his treatments were effective. Between November 2012 and November 2014, Dr.

Larson’s selected treatments successfully cleared Holman’s folliculitis three times, including two

extended periods of remission (Doc. 99-2, pp. 39-86). While this treatment did not provide the

“permanent solution” Holman sought in his grievances, it cannot be said to be ineffective to the

point of deliberate indifference (Doc. 53, p. 6-7). In fact, since Holman’s release he has sought

care by another doctor who has been unable to permanently clear the infection, suggesting it may

be an impossible task (Doc. 99-3, pp. 34-35).

       Furthermore, Dr. Larson did not persist in one course of treatment, but rather amended his

treatments in response to Holman’s symptoms. Treatments including cleansing and the antibiotic

Doxycycline successfully cleared three of Holman’s flare-ups (Doc. 99-2, pp. 42; 61; 76). In June

2015, Holman experienced a fourth flare up that lasted until his transfer in August. When the flare

up did not clear as quickly as expected, a culture was taken of Holman’s scalp (Doc. 99-2, pp. 82-

83). Based on the results of that culture, Dr. Larson opted for a more aggressive course of

treatment, prescribing the more potent antibiotic Septra for a longer period of time (Doc. 99-2, pp.

82-83). Because Dr. Larson’s successfully treated the first three flare-ups and adapted his course

of treatment for the fourth, a reasonable jury could not find he pursued an ineffective course of

treatment.



                                            Page 5 of 8
       Holman’s next claim is that the antibiotics prescribed by Dr. Larson caused irreversible

kidney and liver damage (Doc. 53, p. 3). On July 29, 2015, Holman’s lab work indicated an

increased level of creatinine, which can indicate liver damage. (Doc. 99-2, p. 203). On August 3,

Dr. Larson ordered follow up labs to be performed one week later (Doc. 99-2, p. 85). However,

these were not performed before Holman was transferred to Robinson. Once at Robinson, Holman

discussed these results with the health unit there and had his follow up labs done on October 19,

2015 (Doc. 99-2, pp. 90; 92). The follow up labs indicate that creatinine had returned to a normal

range. (Doc. 99-2, p. 205). Holman provides no other evidence of kidney or liver damage, but

rather relies solely on the information contained in his blood test results and a conversation with

an unidentified doctor (Doc. 99-3, p. 66:22; 67:5-12). As Holman has failed to establish harm or

plead any further facts related to his alleged kidney and liver damage, the claim is insufficient to

survive a motion for summary judgement.

       Holman also alleges that Dr. Larson’s failure to refer him to a specialist or dermatologist

in relation to his folliculitis was deliberate indifference (Doc. 54, pg. 4). However, the Seventh

Circuit has stated that inmates have no automatic right to consult with outside physicians or

specialists. Randle v. Mesrobian, No. 98-1590, 1998 U.S. App. LEXIS 21161, at *8 (7th Cir. Aug.

27, 1998). Further, the treatment given to Holman appears to be well within the confines of what

is professionally acceptable. The Court notes that the standard treatments for folliculitis generally

include antibiotic creams and pills, soothing lotions, not touching the affected area, and keeping

the      area      clean.       MAYO          CLINIC,        https://www.mayoclinic.org/diseases-

conditions/folliculitis/diagnosis-treatment/drc-20361662 (last visited November 14, 2018). All of

these treatments were prescribed by Dr. Larson (Doc. 99-2, pp. 29-86). While Holman may believe

these treatments were inadequate, he has presented no evidence to support such a finding (See Doc.



                                            Page 6 of 8
99-3, ¶ 62:13-22; Doc. 53, p. 4). Disagreement with a course of treatment alone is not sufficient to

prove deliberate indifference. Greeno, 414 F.3d at 653.

       Holman further alleges that Dr. Larson eventually refused to treat him for his folliculitis

(Doc. 53, p. 3; Doc. 102, p. 1). This contention is unsupported by Holman’s medical records and

deposition. During Holman’s tenure at Big Muddy, from November 2012 to August 2015, he was

seen by medical staff in the health unit a total of seventeen times for his scalp (Doc. 99-2, pp. 39-

86). While Holman was seen by Dr. Larson for his scalp a total of six times during his

incarceration, at least one of these visits occurred during each of his four flare-ups (Id.) In his

complaint, Holman vaguely alleges that Dr. Larson “finally refused to treat me.” (Doc. 52, p.3-4).

In his deposition, Holman clarified that the refusal occurred the last time he saw Dr. Larson (Doc.

99-3, ¶79:16-25). However, that visit took place while Holman was still taking the antibiotic

Septra, and thus he was being treated. Further, the medical records from that visit note his condition

was improving (Doc. 99-2, 86-88; Doc. 99-1, ¶28-29). Because Holman was still taking antibiotics

and appeared to be responding, there is no evidence to support his claim that Larson refused to

treat him. As a result, Dr. Larson is entitled to summary judgement on the issue.

                                   Monell Claims Against Wexford

       In his claims against Wexford, Holman alleges that the company maintains a policy or

practice of understaffing and refusing or delaying treatment in an effort to cut costs (Doc. 53, p.

4). To recover against Wexford under 7th Circuit precedent, a plaintiff must offer evidence that

his injury was caused by a Wexford policy, custom, or practice of deliberate indifference to

medical needs, or a series of bad acts that together raise the inference of such a policy. Shields v.

Ill. Dept’t of Corr., 746 F.3d 782, 796 (7th Cir. 2014) (Citing Woodward v. Corr. Med. Servs. Of

Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004)). Holman has failed to bring forth evidence in support



                                             Page 7 of 8
of these claims and has merely relied on his bare pleadings (Doc. 99-3, pp. 28-29; 69-70).

However, a non-moving party may not rest on their pleadings, but must affirmatively demonstrate

a genuine issue of material fact. Beard v. Whitley County REMC, 840 F.2d 405, 410 (7th Cir.

1988). While Holman’s bare allegations may have been sufficient to survive threshold review, the

summary judgement stage requires more. Id. In light of the absence of even one alleged instance

of understaffing or delayed treatment, Holman’s claims against Wexford must fail at summary

judgment.

                                         CONCLUSION

       For the reasons stated above, the Court GRANTS Defendants’ Motion for Summary

Judgement (Doc. 98), FINDS AS MOOT any other pending motions, DISMISSES this case

WITH PREJUDICE and DIRECTS the Clerk of Court to enter judgment accordingly.


So Ordered.


DATED: November 16, 2018




                                            DONALD G. WILKERSON
                                            United States Magistrate Judge




                                          Page 8 of 8
